                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON

                                      EUGENE DIVISION



GEORGE P. LIVESLEY,                                                  Case No. 6:18-cv-01023-AA
                                                                       OPINION AND ORDER
               Plaintiff,

       v.

CITY OF SPRINGFIELD, et al.,

               Defendants.


AIKEN, District Judge:

       Gorge P. Livesley ("Plaintiff') brings this pro se action against the City of Springfield,

City of Springfield Police Department, City of Springfield Police Officer Steven Stone, John Doe

1 (jailer), John Doe 2 (off-duty officer), and Jane Doe 1 (recog. coordinator) (collectively, "State

Defendants"), and PeaceHealth Medical Lab and Jane Doe 2 (supervisor of PeaceHealth Medical

Lab). State Defendants have moved to dismiss with prejudice under Rule 12(b)(5) of the Federal

Rules of Civil Procedure ("FRCP") for insufficient service of process. For the reasons herein,

State Defendants' Motion to Dismiss (doc. 5) is DENIED. Plaintiff shall have 30 days to properly

serve State Defendants under Rule 4(m) or to request for finther extension of time.




Page 1 - OPINION AND ORDER
                                           BACKGROUND

        Plaintiff is a 73-year-old male with several medical conditions for which he receives

regular treatment. He has been treated for Stage III kidney failure, inability to walk, right-sided

congestive heart failure, and congenital osteochondromatosis, among other ailments. In a letter to

the Court one of his doctors states that Plaintiff has a number of serious medical conditions which

have rendered him essentially totally disabled.

        On June 9, 2016, Plaintiff was scheduled to have his blood drawn at PeaceHealth Medical

Lab but arrived after his appointment time and after PeaceHealth had closed. Because the front

door was locked, Plaintiff drove his car toward the door and parked on the adjacent sidewalk-

Plaintiffs medical conditions necessitate mobility assistance so he states that he was attempting

to use his car door as standing support.

       Plaintiff"rattled" the locked door to get the attention PeaceHealth's employees and spoke

to a PeaceHealth supervisor, to whom he refers to as "Jane Doe I" in the Complaint. Jane Doe 1

"became instantly unpleasant," commented on Plaintiffs sidewalk-parking, and called the police.

Plaintiff got back into his car to leave but was approached by Officer Stone of the Springfield

Police Department. Officer Stone asked that Plaintiff put his hands behind his back and arrested

him for a DUI after he failed a field sobriety test.

       Plaintiff told Officer Stone that osteochondromatosis was a serious bone disease that made

complying with the field sobriety test impossible. Plaintiff alleges that he was cuffed "to the point

of causing severe pain" and taken to a jail cell where he requested a phone book to call his attorney.

Officer Stone provided him a "seven-year out-of-date telephone directory" and refused to provide

an up-to-date directory because he did not believe it was constitutionally required. Plaintiff also

states that he was jostled around by the jailer and was further harassed by an off-duty officer.



Page 2 - OPINION AND ORDER
       After his release, Plaintiff requested that the DUI charge be dropped because he "blew 0.00

twice on breathalyzer" but the city attorney refused. Officer Stone explained that the objective

evidence "did not appreciate his observed findings on field testing." Plaintiff states that he has

endured debilitating back pain and has spent nearly $10,000 in costs associated with Officer

Stone's treatment and these charges.

       Plaintiff asserts Fomth Amendment violations for excessive force and claims for battery

and false imprisonment resulting from his detention and at1'est on June 9, 2016 against some or all

of the State-Defendants. Plaintiff also alleges that the "to1iious conduct" of some or all of the

Medical-Defendants were a "substantial factor and legal cause" of his injuries. State Defendants

move to dismiss under FRCP 12(b)(5) for insufficient service of process and request dismissal

with prejudice because Plaintiffs claims are ba11'ed by the applicable statute of limitations.

Plaintiff filed response motion titled "Plaintiffs Response to Defendant's City of Springfield and

Steven Stone's Motion to Dismiss & Plaintiffs Motion to Postpone"-in which Plaintiff explains

that he is too ill to adequately address State Defendants' motion. 1

                                       LEGAL STANDARD

       Rule 12(b)(5) authorizes a defendant to move for dismissal due to insufficient service of

process. See Fed. R. Civ. P. 12(b)(5). When a defendant challenges service, the plaintiff bears the

burden of establishing the validity of service as governed by Rule 4. See Brockmeyer v. May, 383

F.3d 798, 801 (9th Cir. 2004). If the plaintiff is unable to satisfy its burden of demonstrating




1It's unclear whether Plaintiff is requesting an indefinite postponement of his litigation
obligations or whether he simply thought he was required to attend an in-person hearing in
October. If the former, the Comi cannot postpone the matter indefinitely. If the latter, Plaintiff
appears to have been mistaken about the need to an in-person comt hearing in October.
Page 3 - OPINION AND ORDER
effective service, the court has discretion to either dismiss or retain the action. See Stevens v. Sec.

Pac. Nat'! Bank, 538 F.2d 1387, 1389 (9th Cir. 1976).

                                           DISCUSSION

       For the reasons below, an extension of time for Plaintiff to properly serve State Defendants

is warranted. State Defendants' Motion to Dismiss with prejudice due to statute of limitation

concerns is therefore moot.

       Federal coutts generally lack personal jurisdiction over defendants unless the defendant

has been served in accordance with Rule 4. Travelers Cas. & Sur. Co. ofAm. v. Brenneke, 551

F.3d 1132, 1135 (9th Cir. 2009). Rule 4 "is a flexible rule that should be liberally construed so

long as a party receives sufficient notice of the complaint." Benny v. Pipes, 799 F.2d 489,492

(9th Cir. 1986) (internal citation and quotation marks omitted). However, "[n]either actual

notice, nor simply naming the person in the caption of the complaint, will subject defendants to

personal jurisdiction if service was not made in substantial compliance with Rule 4." Jackson v.

Hayakawa, 682 F.2d 1344, 1347 (9th Cir.1982) (internal citations omitted).

       If a defendant has not been served within 90 days of filing the complaint, Rule 4(m)

requires district courts to either dismiss the action or order service to be made within a specified

time. Fed. R. Civ. P. 4. However, the district courts must extend the time for service if good cause

is shown for the failure to serve. Id. According to Rule 6(b)(1 )(B), the coutt has the option, for

good cause, to extend an FRCP deadline even after the allotted time has expired if the party

motions for an extension and initially failed to act because of excusable neglect." Excusable

neglect for the purposes of Rule 6(b)(l)(B) may be determined by considering "the danger of

prejudice to the [non-movant], the length of the delay and its potential impact on judicial

proceedings, the reason for the delay, including whether it was within the reasonable control of



Page 4 - OPINION AND ORDER
the movant, and whether the movant acted in good faith." Pioneer Inv. Servs. Co. v. Brunswick

Assocs. Ltd P'ship, 507 U.S. 380,395 (1993).

        Exercise of discretion to extend time to complete service is appropriate when, for example,

a statute-of-limitations bar would operate to prevent re-filing of the action. Lemoge v. United

States, 587 F.3d 1188, 1198 (9th Cir. 2009). In cases involving a pro se plaintiff, the court

construes the pleadings liberally and affords the plaintiff the benefit of any doubt. Wolfe v.

Strankman, 392 F.3d 358, 362 (9th Cir. 2004). In other words, courts hold pro se pleadings to a

less stringent standard than those drafted by lawyers. Haines v. Kerner, 404 U.S. 519,520 (1972).

        Here, I find that good cause has been established under Rule 4(m). Plaintiff is an elderly

man with multiple ailments proceeding pro se. He states that he has been too ill to adequately

respond to the motion to dismiss and has provided the court with letters from his physicians

attesting to the severity of his condition. Specifically, Plaintiff states that his partner and caretaker

has been out of the country to be with her 99-year-old dying father and that Plaintiffs health issues

have prevented him from adequately responding to State Defendants' motion. For example,

Plaintiff states that the increase in girth around his waist pushes against his lungs and turns normal

breathing into gasps for air-a claim that is backed up by the letter from his doctor. Such severe

medical conditions support a finding of good cause. Additionally, State Defendants were aware

of the claims Plaintiff is asse1iing against them.         This is evidenced by their motion and

acknowledged conversations with Plaintiff informing him that they intend to file this motion.

Therefore, considering Plaintiffs health and circumstances, I find that good cause exists for

Plaintiffs failure to timely serve defendants consistent with the requirements of Rule 4(m).

       I also find that excusable neglect exists under Rule 6(b)(1 )(B). Although that rule requires

Plaintiff to motion for an extension of time, Plaintiffs age, medical conditions, and pro se status



Page 5 - OPINION AND ORDER
wmrnnt construing Plaintiffs Response as a request for extension of time under Rule 6(b)(1 )(B).

First, the Response provides reasons to excuse Plaintiffs failure to timely serve State Defendants,

e.g., health conditions and family circumstances. In sholi, it is Plaintiffs attempt to demonstrate

a sufficient case for excusable neglect. Second, such a treatment is consistent with the Ninth

Circuit's approach to treating pro se Plaintiffs fairly and in consideration of their limited means.

Finally, the determination of excusable neglect is an equitable one that accounts for all of the

party's relevant circumstances and such a finding does not run afoul of the Pioneer factors in this

case. State Defendants will not be prejudiced as they have been aware of the complaint filed

against them, Plaintiffs reasons for his failure are sound, and there is no evidence of bad faith.

Pioneer Inv. Servs. Co., 507 U.S. at 395.

       State Defendants also argue that dismissal should be with prejudice because the alternative

would make a subsequent complaint futile since it would violate the applicable statute of

limitations. This argument is moot. Plaintiff shall have another 30-days to properly serve the

named defendants and the applicable statute of limitations will remain tolled until that time.

                                         CONCLUSION

       State Defendants' Motion to Dismiss (doc. 5) is DENIED. Plaintiff shall have 30 days to

complete service of process or to request further extension of time. Failure to complete service of

process will result in dismissal of the Complaint.

       IT IS SO ORDERED.
                   .   t1 .y:>
       Dated this~ day of January, 2019.



                                           Ann Aiken
                                   United States District Judge




Page 6 - OPINION AND ORDER
